The opinion of the Court was delivered by
Todd, J.
The defendants were convicted of forgery, and from a sentence of two years’ imprisonment at hard labor have appealed.
There are only two grounds urged in support of the appeal.
1. That the venue was not proved.
We have no means of ascertaining whether this is true or not. The record does not show it, and even if it contained evidence on the subject this court could not consider it. The ground, substantially, is ohat the evidence does not support the verdict. Under the constitu*308tional restrictions and tlie repeated decisions on the point it is idle to make such objections before this court,
2. The second complaint is that the jury was carried iuto the sheriff’s office to deliberate on their verdict, and that there were several law books in the room on the subject of crimes and offenses that they might have examined or consulted, and that this was such an irregularity as to vitiate the verdict.
There is no merit whatever in this contention. It is not shown or suggested even that there was an examination of any of the books by any of the jury; on the contrary if appears that the jury was ready in ñve minutes after retiring to return a verdict, and it is not likely that in that brief interval they resorted to books or consulted authorities to assist them in reaching their verdict. This court has already ruled on this point, and adversely to the pretensions of the defendant’s counsel. State vs. Nelson, 32 Ann.
Judgment affirmed.